Appeal by the Superintendent of Insurance, as liquidator of Westchester Title and Trust Company, from an order which denied his claim in the sum of $3,422.20, representing sums invested in the purchase of two tax liens, with interest, the properties of which were later foreclosed and the tax liens extinguished. On an accounting by the successor trustees it was decreed that the loss arising out of the tax liens should be borne by the general assets of the company for distribution. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur. [See post, p. 940.]